UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4910


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHRISTIAN RYAN BOWLES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:19-cr-00122-1)


Submitted: December 17, 2021                                      Decided: January 3, 2022


Before MOTZ and KING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian D. Yost, HOLROYD & YOST, Charleston, West Virginia, for Appellant. Michael
B. Stuart, United States Attorney, Courtney L. Cremeans, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christian Ryan Bowles appeals his conviction and 121-month sentence pursuant to

a conditional guilty plea to possession with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1). In his plea agreement, Bowles

reserved the right to appeal the denial of his motion to suppress evidence. Bowles contends

on appeal that the district court erred in denying his motion to suppress evidence because

exigent circumstances did not exist to render the warrantless search and seizure of his

property reasonable under the Fourth Amendment. We affirm.

       When reviewing a district court’s ruling on a motion to suppress, we review factual

findings for clear error and legal conclusions de novo. United States v. Pulley, 987 F.3d

370, 376 (4th Cir. 2021). We consider the evidence in the light most favorable to the

Government and “must also give due weight to inferences drawn from those facts by

resident judges and law enforcement officers.” Id. (internal quotation marks omitted). We

“particularly defer to a district court’s credibility determinations” and will only “reverse a

lower court’s finding of fact” if we are “left with the definite and firm conviction that a

mistake has been committed.” Id. (internal quotation marks omitted).

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. While warrantless searches and seizures are therefore presumptively

unreasonable, “the exigencies of the situation [may] make the needs of law enforcement so

compelling that a warrantless search is objectively reasonable under the Fourth

Amendment.” Kentucky v. King, 563 U.S. 452, 460 (2011) (brackets and internal quotation

                                              2
marks omitted). “What is reasonable depends upon all of the circumstances surrounding

the search or seizure and the nature of the search or seizure itself.” United States v.

Montoya de Hernandez, 473 U.S. 531, 537 (1985). “[T]he permissibility of a particular

law enforcement practice is judged by balancing its intrusion on the individual’s Fourth

Amendment interests against its promotion of legitimate governmental interests.” United

States v. Villamonte-Marquez, 462 U.S. 579, 588 (1983). However, while the application

of this doctrine requires a consideration of the totality of the circumstances, only a few

emergent situations rise to the level of exigent circumstances, namely, the need to “pursue

a fleeing suspect,” “protect individuals who are threatened with imminent harm,” and

“prevent the imminent destruction of evidence.” Carpenter v. United States, 138 S. Ct.

2206, 2223 (2018) (citing King, 563 U.S. at 460 & n.3).

       The third situation allows officers to conduct a warrantless search and seizure

“where [the] officers (1) have probable cause to believe that evidence of illegal activity is

present, and (2) reasonably believe that evidence may be destroyed or removed before they

could obtain a warrant.” United States v. Moses, 540 F.3d 263, 269 (4th Cir. 2008) (internal

quotation marks omitted). To successfully assert this exception to the warrant requirement,

police need to “possess a ‘reasonable suspicion’ that such circumstances exist at the time

of the search or seizure in question.” Figg v. Schroeder, 312 F.3d 625, 639 (4th Cir. 2002).

Police “must be able to point to specific and articulable facts which, taken together with

rational inferences from those facts, reasonably warrant th[e] intrusion.” Terry v. Ohio,

392 U.S. 1, 21 (1968). Some of the factors to consider in determining whether an exigent

circumstance reasonably justifies a warrantless search include:

                                             3
       (1) the degree of urgency involved and the amount of time necessary to
       obtain a warrant; (2) the officers’ reasonable belief that the contraband is
       about to be removed or destroyed; (3) the possibility of danger to police
       guarding the site; (4) information indicating the possessors of the contraband
       are aware that the police are on their trail; and (5) the ready destructibility of
       the contraband.

United States v. Yengel, 711 F.3d 392, 397 (4th Cir. 2013) (quoting United States v. Turner,

650 F.2d 526, 528 (4th Cir. 1981)).

       Based on these factors and the totality of the circumstances, we conclude that the

district court did not err in finding that exigent circumstances justified the warrantless

search and seizure of Bowles’ property. When the officer seized the evidence, he had

probable cause to believe that illegal activity was afoot that involved Bowles, including the

flight of a suspect involved in an ongoing drug investigation immediately after he

completed a controlled sale of methamphetamine. Also, Bowles had just retrieved mason

jars—objects that the investigating officers immediately identified as potential vessels for

methamphetamine—from the residence of another suspect in the drug investigation and

had attempted to hide them. Additionally, it was reasonable for the officer to believe that

the evidence would have been imminently destroyed or removed but for his warrantless

seizure of the evidence, given that the drug suspect had fled into the woods where Bowles

had hidden the jars and could have retrieved them during his flight. Thus, we discern no

error in the district court’s conclusion that Bowles’ Fourth Amendment rights were not

violated and, on that basis, denying Bowles’ motion to suppress.




                                               4
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5